Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of AIA .

Status of Claims
This communication is a Non-Final office action in response to RCE filed on 06/23/2021.  Claims 1, 3-8, 10-15 and 17-20 have been amended. Claims 1-20 are currently pending and have been addressed below.	Examiner notes claim 2 is stated as amended in the current claim set, however claim 2 is not actually amended. 

Continued Examination Under 37 CFR 1.114 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 06/23/2021 has been entered. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Step 1: Identifying Statutory Categories

Step 2A: Prong One: Abstract Ideas 
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claims recite: detecting access of a first data source by a target user having a target user account with an online service; based on the detecting, determining that a value in a user profile of the target user does not match a profile context attribute having a value that matches an identification of the first data source; based on the determinationdata source, 
the identifying utilizing information about the target user account to determine whether another user account is trusted or not, wherein the searching includes creating, a first list of user identifications of trusted users, creating, a second list of user identifications by the identification of the first data source, and searching the first and second lists; and based on the identification of the at least one trusted user account in the online service having a profile context attribute with a value that matches an identification of the first data source, causing a prompt to be presented to the target user in the graphical user interface, the prompt inquiring as to whether to update the target user account to include information associated with the identification of the first data source; and responsive to the target user requesting an update, causing a change in a user profile associated with the target user account, the change including the addition of information associated with the identification of the first data source.
The limitation as drafted, is a process that, under its broadest reasonable interpretation, falls under the groupings of abstract ideas: 
Mental Processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion (claim 1 recites for example, “detecting, access of a first data source”, “searching to identify at least one trusted user account”, “identifying utilizing information about the target user account to determine whether another user account is trusted or not”, “inquiring as to whether to update the target user account to include information associated with the identification of the first data source”. Concepts performed in the human mind as mental processes because the steps of detecting, searching, identifying, inquiring and analyzing data mimic human thought processes of observation, evaluation, judgement and opinion, perhaps with paper and pencil, where data interpretation is perceptible in the human mind. See In re TLI Commc’ns LLCPatentLitig., 823 F.3d 607, 611 (Fed. Cir. 2016); FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093-94 (Fed. Cir. 2016)).
Certain methods of organizing human activity (commercial or legal interactions (including advertising, marketing or sales activities or behaviors; business relations; (managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions), (as the claims discuss updating a user’s account based on identification of trusted users based on detection (action) of a user)).
Step 2A: Prong Two
This judicial exception is not integrated into a practical application because the claims merely describe how to generally “apply” the abstract idea. In particular, the claims only recites the additional elements – a processor, a graphical user interface, at least two databases, and a non-transitory computer-readable medium. The judicial exception is not integrated into a practical application because the additional elements of using generic computer elements to perform the steps amounts to no more than mere instructions to apply the exception using generic computer components. Simply implementing the abstract idea on generic components is not a practical application of the abstract idea. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. a) The limitations of a computer merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as wherein the target user account and each trusted user account are respective accounts in a social network; and AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.111Page 3 Application Number: 14/964,484Dkt: 3080.E13US1Filing Date: December 9, 2015 Title: SOCIAL PROOFING FOR SUGGESTED PROFILE EDITSwherein each trusted user account has a predefined required degree of connection in the social network with the target user account in order to be trusted; wherein detecting access by a target user account of a data source comprises: detecting access, by a client device corresponding to the target user account, of a data source external to the social network, but these only serve to further limit the abstract idea, and hence are nonetheless directed towards fundamentally the same abstract idea as representative claims 1, 8 and 15.
Step 2B: 
		With respect to the user interface, representative claims merely invokes computers generating a user interface as a tool to display the information generated in the abstract idea. Therefore the user interface amount to mere instructions to apply the exception to a computing environment. See MPEP 2106.05(f). In addition, such a high level recitation of a user interface has been identified as a well-understood, routine and conventional element by the courts. See Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) discussing a web browser’s back and forward button functionality; and also see MPEP 2106.05(d) discussing elements that the courts have recognized as well-understood, routine and conventional activities in particular fields.  With respect to searching two databases, accessing data from a database is nothing more than what is well-known, : wherein the target user account and each trusted user account are respective accounts in a social network; and AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.111Page 3 Application Number: 14/964,484Dkt: 3080.E13US1Filing Date: December 9, 2015 Title: SOCIAL PROOFING FOR SUGGESTED PROFILE EDITSwherein each trusted user account has a predefined required degree of connection in the social network with the target user account in order to be trusted; wherein detecting access by a target user account of a data source comprises: detecting access, by a client device corresponding to the target user account, of a data source external to the social network.. These limitations merely provide further transmitting and analyzing of data which are used in applying the abstract idea and therefore further recite the abstract idea. Nothing further is added. Therefore, the dependent claims are directed to the abstract idea which they recite without adding significantly more because they are part of the identified judicial exception. See MPEP 2106.05(g). Further, the additional limitations in the dependent claims are simply generic computer functionality, claimed to perform the basic computer functions of: processing, analyzing, storing and transmitting data, which is well-known, routine and conventional practices that require no more than a generic computer to perform generic computer functions (Please refer to July 2015 Update: Subject Matter Eligibility; page 7 for a listing of computer functions found by the courts to be well-understood, routine and conventional. (See Alice Corp., 134 S. Ct. at 2360; See Ultramercial, 772 F.3d at 716-17; buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); Cyberfone Systems, LLC v. CNN Interactive Group, Inc., 558 Fed. Appx. 988, 993 (Fed. Cir. 2014)).	Alice Corporation Pty. Ltd. v. CLS Bank International, et al.).


Claim Rejections - 35 USC §103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 8-10 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Berger et al. (US 2014/0245189 A1), hereinafter “Berger”, in view of McGuire et al. (US 2007/0260599 A1), hereinafter “McGuire”.

Regarding Claim 1, Berger teaches a computer-implemented method comprising: 
detecting, through a graphical user interface, access of a first data source by a target user having a target user account with an online service, the first data source external to the online service; (Berger, Abstract, para 0028-0029, 0057, Figures 1, 3, 4. Berger, Figure 7, discloses a GUI detecting a user Jane, accessed an external data source (The user accessed the website compjournal.org));
based on the detecting, determining that a value in a user profile of the target user does not match a profile context attribute having a value that matches an identification of the first data source; (Berger, Figure 7, determines a value (the article “New Computer System”) is not included in user Jane’s profile, based on identification of first data source (compjournal.org));
based on the determination, …, in the online service having a profile context attribute with a value matching the identification of the first data source, (Berger, para 0028, discloses external data sources, Figure 7) … , the at least two databases including a first database keyed by user identification (Berger, Figure 1, element 28, and para 0028, discloses the data layer includes several databases… when a person initially registers to become a member of the social network service, the person will be prompted to provide some personal information, such as his or her name, age (e.g., birthdate), gender, interests, contact information, home town, address, the names of the member's spouse and/or family members, educational background (e.g., schools, majors, matriculation and/or graduation dates, etc.), employment history, skills, professional organizations, and so on. This information is stored, for example, in the database (Examiner notes this is a first database keyed by user identification)) and a second database keyed by resource identification (Berger, para 0028, discloses a representative may be prompted to provide certain information about an organization, and this information may be stored in another database (Examiner notes this is a second database keyed by resource identification));
… causing a prompt to be presented to the target user in the graphical user interface, the prompt inquiring as to whether to update the target user account to include information associated with the identification of the first data source; and (Berger, Figures 15, 18-19, and para 0048, discloses displaying a prompt to invite member to update profile);
responsive to the target user requesting an update via the graphical user interface, causing a change in a user profile associated with the target user account, the change including the addition of information associated with the identification of the first data source (Berger, Figures 18-19, discloses adding additional information of working at IBM; para 0048; Berger, Figure 15, element 1503, Generate a display, via a user interface in a device of a prompt, element 1504, receive a 
Yet Berger does not appear to explicitly teach “searching at least two databases to identify at least one trusted user account, other than the target user account … the identifying utilizing information about the target user account to determine whether another user account is trusted or not … wherein the searching includes creating, from the first database, a first list of user identifications of trusted users, creating, from the second database, a second list of user identifications keyed by the identification of the first data source, and searching the first and second lists; and based on the identification of the at least one trusted user account in the online service having a profile context attribute with a value that matches an identification of the first data source”.	In the same field of endeavor, McGuire teaches this limitation (McGuire, Abstract, Figures 2, 5 -8. McGuire, para 0004-0005, discloses social network analysis is known and has been described as the mapping and measuring of relationships and flows between people, groups, organizations, computers, or other information/knowledge processing entities. McGuire para 0013, discloses prior-art methods for performing broadcast searches of data are well known. McGuire para 0167, teaches a social network will commonly have a plurality of descriptive databases that are linked to each other. McGuire, para 0158, teaches it is known in the art to search a collection of linked databases. McGuire, para 0118, discloses the social engine search results are presented in an innovative, clear, and tabular manner. The social search engine presents results by clearly denoting who in a member's personal-communication-network has the information being sought and how the searcher is connected to the members revealed by the search. McGuire, Figure 7 and para 0151, discloses the nth degree contacts displayed in an arrangement similar for first and second-degree contacts; so the user can gain a preliminary impression of the trustworthiness of the contact.)
Berger establishes two databases – a first database keyed by user identification and a second database keyed by resource identification. McGuire establishes it is known in the art to use a social engine for searching databases in a social network to determine if a user is trustworthy based in part on user’s degrees of connection. It would have been obvious to one of ordinary skill in the art before the 

Regarding Claim 2, Berger, now incorporating McGuire teaches the computer-implemented method of claim 1, wherein the target user account and each … user account are respective accounts in a social network.
Yet Berger does not appear to explicitly teach “Title: SOCIAL PROOFING FOR SUGGESTED PROFILE EDITSwherein each trusted user account has a predefined required degree of connection in the social network with the target user account in order to be trusted.”
In the same field of endeavor, McGuire teaches wherein each trusted user account has a predefined required degree of connection in the social network with the target user account in order to be trusted (McGuire, para 0004-0005, discloses social network analysis is known and has been described as the mapping and measuring of relationships and flows between people, groups, organizations, computers, or other information/knowledge processing entities. McGuire, Figures 7-8 and para 0151, discloses the nth degree contacts displayed to establish trusted relationships). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Berger and McGuire with the motivation to find degrees of connection in a social network to determine if a user in the social network is trustworthy (McGuire Figures 7-8, para 0151 and 0158).

Regarding Claim 3, Berger, now incorporating McGuire teaches the computer-implemented method of claim 2, wherein detecting access by a target user account of a data source comprises: detecting access, by a client device corresponding to the target user account, of a data source external to the social network (Berger, Abstract, para 0028-0029, 0057, Figures 1, 3, 4. Berger, Figure 7, discloses a GUI detecting a user Jane, accessed an external data source (The user accessed the website compjournal.org));

Regarding Claim 8, Berger teaches A non-transitory computer-readable medium storing executable instructions thereon, which, when executed by a processor, cause the processor to perform operations including: detecting, through a graphical user interface, access of a first data source by a target user having a target user account with an online service, the first data source external to the online service; (Berger, para 0077, Abstract, para 0028-0029, 0057, Figures 1, 3, 4. Berger, Figure 7, discloses a GUI detecting a user Jane, accessed an external data source (The user accessed the website compjournal.org));
based on the detecting, determining that a value in a user profile of the target user does not match a profile context attribute having a value that matches an identification of the first data source; (Berger, Figure 7, determines a value (the article “New Computer System”) is not included in user Jane’s profile, based on identification of first data source (compjournal.org));
based on the determination, …, in the online service having a profile context attribute with a value matching the identification of the first data source, (Berger, para 0028, discloses external data sources, Figure 7) … , the at least two databases including a first database keyed by user identification (Berger, Figure 1, element 28, and para 0028, discloses the data layer includes several databases… when a person initially registers to become a member of the social network service, the person will be prompted to provide some personal information, such as his or her name, age (e.g., birthdate), gender, interests, contact information, home town, address, the names of the member's spouse and/or family members, educational background (e.g., schools, majors, matriculation and/or graduation dates, etc.), employment history, skills, professional organizations, and so on. This information is stored, for example, in the database (Examiner notes this is a first database keyed by user identification)) and a second database keyed by resource identification (Berger, para 0028, discloses a representative may be prompted to provide certain information about an organization, and this information may be stored in another database (Examiner notes this is a second database keyed by resource identification));
… causing a prompt to be presented to the target user in the graphical user interface, the prompt inquiring as to whether to update the target user account to include information associated with the identification of the first data source; and (Berger, Figures 15, 18-19, and para 0048, discloses displaying a prompt to invite member to update profile);
responsive to the target user requesting an update via the graphical user interface, causing a change in a user profile associated with the target user account, the change including the addition of information associated with the identification of the first data source (Berger, Figures 18-19, discloses adding additional information of working at IBM; para 0048; Berger, Figure 15, element 1503, Generate a display, via a user interface in a device of a prompt, element 1504, receive a request to update member profile, element 1505, Include the member profile attribute in the member profile field).
Yet Berger does not appear to explicitly teach “searching at least two databases to identify at least one trusted user account, other than the target user account … the identifying utilizing information about the target user account to determine whether another user account is trusted or not … wherein the searching includes creating, from the first database, a first list of user identifications of trusted users, creating, from the second database, a second list of user identifications keyed by the identification of the first data source, and searching the first and second lists; and based on the identification of the at least one trusted user account in the online service having a profile context attribute with a value that matches an identification of the first data source”.	In the same field of endeavor, McGuire teaches this limitation (McGuire, Abstract, Figures 2, 5 -8. McGuire, para 0004-0005, discloses social network analysis is known and has been described as the mapping and measuring of relationships and flows between people, groups, organizations, computers, or other information/knowledge processing entities. McGuire para 0013, discloses prior-art methods for performing broadcast searches of data are well known. McGuire para 0167, teaches a social network will commonly have a plurality of descriptive databases that are linked to each other. McGuire, para 0158, teaches it is known in the art to search a collection of linked databases. McGuire, para 0118, discloses the social engine search results are presented in an innovative, clear, and tabular manner. The social search engine presents results by clearly denoting who in a member's personal-communication-network has the information being sought and how the searcher is connected to the members revealed by 
Berger establishes two databases – a first database keyed by user identification and a second database keyed by resource identification. McGuire establishes it is known in the art to use a social engine for searching databases in a social network to determine if a user is trustworthy based in part on user’s degrees of connection. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Berger and McGuire with the motivation to search the first and second databases to determine if a user in the social network is trustworthy (McGuire, para 0151 and 0158). The Berger invention, now incorporating the McGuire invention, has all the limitations of claim 8. 

Regarding Claim 15, Berger teaches A computer system comprising: a processor; a memory device holding an instruction set executable on the processor to cause the computer system to perform operations comprising: detecting, through a graphical user interface, access of a first data source by a target user having a target user account with an online service, the first data source  external to the online service; (Berger, para 0077, Abstract, para 0028-0029, 0057, Figures 1, 3, 4. Berger, Figure 7, discloses a GUI detecting a user Jane, accessed an external data source (The user accessed the website compjournal.org));
based on the detecting, determining that a value in a user profile of the target user does not match a profile context attribute having a value that matches an identification of the first data source; (Berger, Figure 7, determines a value (the article “New Computer System”) is not included in user Jane’s profile, based on identification of first data source (compjournal.org));
based on the determination, …, in the online service having a profile context attribute with a value matching the identification of the first data source, (Berger, para 0028, discloses external data sources, Figure 7) … , the at least two databases including a first database keyed by user identification (Berger, Figure 1, element 28, and para 0028, discloses the data layer includes several databases… when a person initially registers to become a member of the social network service, the person will be prompted to provide some personal information, such as his or her name, age (e.g., and a second database keyed by resource identification (Berger, para 0028, discloses a representative may be prompted to provide certain information about an organization, and this information may be stored in another database (Examiner notes this is a second database keyed by resource identification));
… causing a prompt to be presented to the target user in the graphical user interface, the prompt inquiring as to whether to update the target user account to include information associated with the identification of the first data source; and (Berger, Figures 15, 18-19, and para 0048, discloses displaying a prompt to invite member to update profile);
responsive to the target user requesting an update via the graphical user interface, causing a change in a user profile associated with the target user account, the change including the addition of information associated with the identification of the first data source (Berger, Figures 18-19, discloses adding additional information of working at IBM; para 0048; Berger, Figure 15, element 1503, Generate a display, via a user interface in a device of a prompt, element 1504, receive a request to update member profile, element 1505, Include the member profile attribute in the member profile field).
Yet Berger does not appear to explicitly teach “searching at least two databases to identify at least one trusted user account, other than the target user account … the identifying utilizing information about the target user account to determine whether another user account is trusted or not … wherein the searching includes creating, from the first database, a first list of user identifications of trusted users, creating, from the second database, a second list of user identifications keyed by the identification of the first data source, and searching the first and second lists; and based on the identification of the at least one trusted user account in the online service having a profile context attribute with a value that matches an identification of the first data source”.	In the same field of endeavor, McGuire teaches this limitation (McGuire, Abstract, Figures 2, 5 -8. McGuire, para 0004-0005, discloses social network analysis is known and has been described as the mapping and measuring of relationships and flows between people, groups, organizations, computers, or other information/knowledge processing entities. McGuire para 0013, discloses prior-art methods for performing broadcast searches of data are well known. McGuire para 0167, teaches a social network will commonly have a plurality of descriptive databases that are linked to each other. McGuire, para 0158, teaches it is known in the art to search a collection of linked databases. McGuire, para 0118, discloses the social engine search results are presented in an innovative, clear, and tabular manner. The social search engine presents results by clearly denoting who in a member's personal-communication-network has the information being sought and how the searcher is connected to the members revealed by the search. McGuire, Figure 7 and para 0151, discloses the nth degree contacts displayed in an arrangement similar for first and second-degree contacts; so the user can gain a preliminary impression of the trustworthiness of the contact.
Berger establishes two databases – a first database keyed by user identification and a second database keyed by resource identification. McGuire establishes it is known in the art to use a social engine for searching databases in a social network to determine if a user is trustworthy based in part on user’s degrees of connection. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Berger and McGuire with the motivation to search the first and second databases to determine if a user in the social network is trustworthy (McGuire, para 0151 and 0158). The Berger invention, now incorporating the McGuire invention, has all the limitations of claim 15. 

Regarding Claims 9 and 16, the claims recite analogous limitations to claim 2 above, and are therefore rejected on the same premises.

Regarding Claims 10 and 17, the claims recite analogous limitations to claim 3 above, and are therefore rejected on the same premises.

Claims 4-7, 11-14 and 18- 20 are rejected under 35 U.S.C. 103 as being unpatentable over Berger and McGuire and further in view of Berger et al. (US 8,954,868 B2), hereinafter “Berg”.

Regarding Claim 4, Berger, now incorporating McGuire teaches the computer-implemented method of claim 3, and Berger further teaches including in the prompt a profile update functionality based on the profile context attribute (Berger, Figures 15, 18-19, and para 0048, discloses displaying a prompt to invite member to update profile).
While Berger does teach prompting a user to update their social network profile, Berger does not appear to explicitly teach “wherein identifying at least one trusted user account having a profile context attribute indicative of a type of affiliation with the data source comprises: including a representation of one or more of the trusted user accounts in the prompt”.
Berg also talks about a prompt in a social network to update a user’s profile, teaches it is known to include a user’s connections in the prompt to update a user’s profile (Berger, Figure 11b, discloses the users connections (a representation of one or more of the trusted member accounts) in the prompt. Further, Berger, Figures 7 and 8)). Since both Berger and Berg teach prompting a user in a social network to update their profile, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Berger and Berg with the motivation to include Berg’s representation of one or more of the trusted user accounts in the prompt to update the user’s profile (Berg, Figure 11b). The Berger and McGuire invention, now incorporating the Berg invention, has all the limitations of claim 4. 

Regarding Claim 5, Berger, now incorporating McGuire and Berg, teaches the computer-implemented method of claim 4, further comprising: and Berger further teaches based on a selection of the profile update functionality: (i) initiating a session in the social network for the target user account; and (ii) generating profile update content based on the profile context attribute indicative of the type of affiliation with the data source; and (iii) applying the profile update content to a profile of the target user account (Berger, Figures 18-19, discloses adding additional information of working at IBM; para 0048; Berger, Figure 15, element 1503, Generate a display, 

Regarding Claim 6, Berger, now incorporating McGuire and Berg, teaches the computer-implemented method of claim 5, and Berger further teaches wherein identifying at least one ... user account having a profile context attribute indicative of a type of affiliation with the data source comprises: wherein the data source comprises a website of a company; and determining a first … user account has a profile with a first profile context attribute indicative of employment at the company within a time range (Berger, Figures 6, 8 and 10, discloses a user (Jane Doe) having employment (Computer Programmer) at a company (XYZ)  with a time range (December 2011-present). Further, Berger’s, Figure 18-19, give example of IBM).
Berger does not appear to explicitly teach “trusted users”. In the same field of endeavor, McGuire teaches this limitation throughout (See at least McGuire, Abstract, Figures 2, 5 -8. McGuire, para 0004-0005, discloses social network analysis is known and has been described as the mapping and measuring of relationships and flows between people, groups and organizations. McGuire, Figure 7 and para 0151, discloses the nth degree contacts displayed to gain impression of the trustworthiness of the contact). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Berger, McGuire and Berg with the motivation to find degrees of connection in a social network to determine if a user in the social network is trustworthy (McGuire Figures 7-8, para 0151 and 0158).

Regarding Claim 7, Berger, now incorporating McGuire and Berg, teaches the computer-implemented method of claim 5, and Berger further teaches wherein identifying at least one … user account having a profile context attribute indicative of a type of affiliationAMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.116Page 4 Application Number: 14/964,484Dkt: 3080.E13US1Filing Date: December 9, 2015 Title: SOCIAL PROOFING FOR SUGGESTED PROFILE EDITSwith the data source comprises: wherein the data source comprises a website of an educational institution; and determining a first … user account has a profile with a first profile context attribute indicative of attendance at the education institution within a time range (Berger, Figures 6, 8 and 10, discloses a user (Jane Doe) attending education institution (University of Illinois))  with a time range (2006-2010)).
trusted users”. In the same field of endeavor, McGuire teaches this limitation throughout (See at least McGuire, Abstract, Figures 2, 5 -8. McGuire, para 0004-0005, discloses social network analysis is known and has been described as the mapping and measuring of relationships and flows between people, groups and organizations. McGuire, Figure 7 and para 0151, discloses the nth degree contacts displayed to gain impression of the trustworthiness of the contact). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Berger, McGuire and Berg with the motivation to find degrees of connection in a social network to determine if a user in the social network is trustworthy (McGuire Figures 7-8, para 0151 and 0158).

Regarding Claims 11 and 18, the claims recite analogous limitations to claim 4 above, and are therefore rejected on the same premises.

Regarding Claims 12 and 19, the claims recite analogous limitations to claim 5 above, and are therefore rejected on the same premises.

Regarding Claims 13 and 20, the claims recite analogous limitations to claim 6 above, and are therefore rejected on the same premises.

Regarding Claim 14, the claim recites analogous limitations to claim 7 above, and is therefore rejected on the same premises.


Additional Prior Art Consulted
The prior art made of record and not relied upon which is considered pertinent to applicant’s disclosure includes the following:
Fanous et al. US 2016/0171510 A1 – discussing in numerous embodiments, the similarity is assessed by comparing the attribute values (e.g., names, addresses, and/or phone numbers) of sets of gathered information. In other embodiments a variety of pieces of identifying information can be used in determining whether to merge information sets from different sources of data in accordance with embodiments of the invention. As an example of merging gathered information sets, assume that a directory website and a social media website both yield information sets indicating that a person named "Jon D. Doe" lives at "555 Smith St. in California". The data points of "Jon D. Doe" and "555 Smith St. in California" from the directory website comprise a first information set. The data points of "Jon D. Doe" and "555 Smith St. in California" from the social media website comprise a second information set. Because the directory website information set and the social media website information set are sufficiently similar, the process 200 can merge the two information sets. Once merged, a CI system can identify that the first information set from the directory website and the second information set from the social media website refer to the same person. In which case, CI system can assign a common unique identifier to the merged information sets. The process 200 optionally generates (240) authoritative information sets from merged information sets and/or gathered information. The generation (240) of authoritative information sets can be continuously performed as a background process. In numerous embodiments, the CI systems can use authoritative information sets as the most reliable sets of information for a named entity. CI systems in accordance with several embodiments of the invention may use measures of reliability to determine what information to use for authoritative sets when gathered information does not match (e.g., when two merged information sets contain different information, such as different phone numbers). In various embodiments, the CI systems may maintain various ratings or scores for information sources, such as (but not ... ratings for the information sources... If the directory website lists Jon D.
Work et al US 2013/0226910 A1 – discussing connection paths between users in a social network.
Applicant is advised to review additional references supplied on the PTO-892 as to the state of the art of the invention. 
Response to Arguments
Applicants arguments filed on 06/23/2021 have been fully considered but they are not persuasive.
	Regarding 35 U.5.C. § 101 rejections: Examiner has updated the 101 rejection and maintains the 101 rejection. Please see above for complete 101 rejection. Examiner has fully considered Applicants remarks and finds them unpersuasive. 
With respect to Applicants remarks that the GUI in the present application is an improved user interface, the Examiner respectfully disagrees. 	As previously stated, Examiner has reviewed Applicants specification and finds no indication in the specification that the operations recited in the claims require any specialized computer hardware or other inventive computer components invoke any allegedly inventive programming, or that the claimed invention is implemented using other than generic computer components as tools operating in their normal and ordinary capacity. The Examiner finds no indication here that an inventive or specialized graphic interface is required. Rather, the graphical user interface is recited in the claims and specification at a high level of generality, i.e., as a generic computer component. The recitation of a generic GUI, at best, merely limits the use of the abstract idea to a particular technological environment, which the Court made clear in Alice is insufficient to transform an otherwise patent-ineligible abstract idea into a patent-eligible subject matter. See Alice Corp., 573 U.S. at 222. See also Intellectual Ventures ILLCv. Capital One Bank (USA), 792 F.3d 1363, 1370 (Fed. Cir. 2015). (The mere recitation of a graphical user interface does not make a claim patent eligible).	Examiner maintains the 101 rejection with respect to these and all depending claims unless otherwise indicated.

Regarding 35 U.S.C. § 103 rejections. Applicants arguments have been given due consideration, but they are respectfully moot in view of the updated 103 rejection and the teachings of the newly cited ----------------------Berger and McGuire references.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Lindsay et al. US 2014-0013244 A1 – discussing a process for a social networking system to acquire structured user data via a composer interface having textual content with incomplete portions and input fields corresponding to the incomplete portions. The data acquisition module of the social networking system determines missing or outdated information about a user that can be used to optimize a goal of the social networking system and generates a composer interface configured to obtain the determined information. In order to determine what information to acquire from the user, the data acquisition module analyzes the user's profile information which includes profile objects, edge objects, and content objects.
Dolin et al. US 8,073,928 B2 – discussing Dolin, Abstract. Dolin, Column 5, lines 4-28, Dolin, Column 1, lines 46-65 and Column 2, lines 1-25, discloses A graph of user-contact relationships existing in the primary networking service and one or more secondary networking services may be built, traversed and searched based on relationship data for each service which is stored within the primary networking service. In some embodiments, profile data from one or more secondary networking services is retrieved. The data may be retrieved by a crawling mechanism, through an application program interface, an RSS feed or using some other mechanism. The retrieved profile data is stored and optionally processed.
Lessin et al (US 2014/0143325 A1) – discussing Abstract, discloses a social networking system presents questions to a user on an interface associated with the Social networking system to elicit information about the user that is missing from the user's profile or is otherwise outdated. Lessin, Figure 4, discloses in element 402, maintaining a profile for a user of a social networking system, where the profile has a set of information items; element 406, discloses selecting an unknown information item (lacks a profile context attribute indicative of a type of affiliation with a resource). Further, Lessin, Figure 5C, discloses trusted member accounts (friends from high school that is not the target member account), in the online service having a profile context attribute indicative of the type of affiliation with the resource (high school). Lessin, Column 1, lines 1-5, discloses 
Carthcart et al. (US 2013/0212173 A1) - Carthcart, Abstract, discloses a social networking system includes a tool that assists users. The tool predicts friends that a user is likely to remove or reclassify based on a set of features that has been found to predict this using machine learning algorithms. Carthcart, para 0012, discloses social graph includes nodes connected by edges that are stored on a social networking system. Nodes include users and objects of the social networking system, such as web pages embodying concepts and entities, and edges connect the nodes. Edges represent a particular interaction between two nodes, such as when a user expresses an interest in a news article shared by another user about “America’s Cup.” The social graph may record interactions between users of the social networking system as well as interactions between users and objects of the social networking system by storing information in the nodes and edges that represent these interactions. For example, a graph object for a movie may have several defined object properties, such as a title, actors, directors, producers, year, and the like. A graph action type, such as "purchase," may be used by a third-party developer on a website external to the social networking system to report custom actions performed by users of the social networking system. In this way, the social graph may be "open," enabling third-party developers to create and use the custom graph objects and actions on external websites.
Chrapko (US 9,264,329 B2) – discussing Abstract, discloses Systems and methods for calculating trust scores (trustworthiness) based on Social graph statistics are described herein. The trust scores (trustworthiness) may be determined within or between individuals, groups, and/or entities represented by nodes in a Social graph or other network. Social graph analytics may be used to determine connectivity statistics for each node in the Social graph or network. 
Brandenberg et al. (US 6,834,195 B2) – discussing the degree-of-trust rating is a directed rating from the origination node to the linked node and is used to compute relationships on the basis of referential trust. Referential trust can be established between two nodes that are not directly linked when (a) each node trusts, or has a trust link to, a third, intermediate node; and (b) that intermediate node trusts each of the nodes… REFERENTIAL TRUST: On novel aspect of the present invention is the ability of network 11 to infer likely levels of trust between individuals that have not yet interacted with one another through utilization of known trust data which the relevant individuals may have for commonly-known and ranked or rated members, groups of members, or merchants. In this manner, network 11 may infer trust data between members and groups of members. The use of referential trust can be extended to the analysis of likely preferences for particular goods or services based upon known preferences of particular members, or groups of members.
Jeffries US 2011/0302099 A1 – discussing, para 0076, a third party perform an evaluation of an individual on the social network may allow for significant level of trust. For example, if an account simple endorsements from other accounts or individuals on the social network may not be as trustworthy because the credibility of the endorsing account may not be verifiable. Thus, you may have two unknowns endorsing each other with no real way of verifying that the individuals or entities are who they say they are. Third party verification by the owner of the social network or some other entity may help.
Boyd et al. US 2011/0302152 A1 – discussing, para 0085, Units originating from other users to whom the user has strong connection or whom the user trusts may be more significant than other units of social media data. A degree of closeness or trust between users may be determined
Snow US 2011/0307494 A1 – discussing, para 0013, the present invention includes two distinct strategies to compute the trust, distrust, and gullibility scores of a given node. 
BACKER US 2012/0042386 A1 – Abstract, discloses A method for providing a measure of trust for each participant in a network is disclosed, together with a method to calculate it automatically.
Hatazawa et al. US 2012/0066202 A1 – discussing, para 0014, In another embodiment, the step of determining whether the contact is one of the members in the searcher's social networks includes the step of determining a level of trust between the user and the member.
Koshy US 2012/0095955 A1 – discussing giving nodes in a social network trust ratings
Shoham et al. US 9,225,676 B1 – discussing the Social network representing relationships among entities associated with the user by Social network services (Shoham, Abstract). Shoham, Column 7, discussing as used herein, a “social quality” is a representation (e.g., a relative measurement or estimation) of one or more interpersonal characteristics of the social relationship between two entities. Accordingly, a social quality may represent a symmetric quality that is bidirectional or mutually shared between the two entities (e.g., closeness, intimacy, or number of years of friendship) or an asymmetric quality that is unidirectional or non-shared between the two entities (e.g., authority, respect, trust).
Dolin et al. US 2008/0316925 A1 – discussing aggregating and searching profile data from multiple services
Haynes US 2015/0363481 A1 – discussing searching multiple databases to populate data. Discussing trust enhancements.
Iyer et al. US 8,849,813 B1 – discussing Method and system are provided to determine a member profile associated with a reference to a person in a publication and may be used beneficially to identify members of a social network in news articles. The system may be configured to detect a publication that was shared by a member of an on-line Social networking system, determine that the publication includes a name entity, and identify a member profile in the on-line Social networking system that represents a member referenced by the name entity. The process of identifying a member profile in the on-line social networking system that represents a member referenced by the name entity may include building a list of candidate 
LuVogt et al. US 8,996,530 B2 – discussing recommendation social network service that aggregates and selects content form a large pool of both personal and public content for individual user; user’s actions in real-time are taken into consideration for recommendations to user.
Menon et al. US 2015/0134461 A1 – discussing determining a group of members that are trusted connections of the first member, determining a subset of the trusted connections.
Morgan et al. US 2013/0326009 A1 – discussing aggregating a consumer profile, identifying tailored content (e.g., in response to a trigger event and/or based upon a consumer profile).
Pujara et al. US 9,519,682 B1 – discussing identifying a trusted group of user accounts and trustworthiness scores.
Stoll et al. US 10,210,559 B2 – discussing scraping include a method comprising receiving a content feed , wherein the content feed is associated with a holder and identifying at least one post within the content feed comprising a mention of a respective item . In many embodiments, the method can further comprise generating an item recommendation corresponding to the respective item, associating the item recommendation with a profile associated with the holder, and sending instructions to present the item recommendation to one or more users.
Wilder et al. US 9,094,469 B1 – discussing generating and personalizing a user profile.
Online Dating Insider; "Mad-Libs Profile Questions Make Dating Site Subscribers Happier" by David Evans; Feb. 10, 2011; https://onlinedatingpost.com/archives/2011/02/mad-libs-profile-questions-make-dating-site-subscribers-happier/ 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA R NOVAK whose telephone number is (571)272-2524.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.R.N./Examiner, Art Unit 3629 
/SANGEETA BAHL/Primary Examiner, Art Unit 3629